Citation Nr: 1745347	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1952 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service connected bilateral hearing loss, tinnitus, and foot disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  In determining whether the Veteran is not entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for bilateral hearing loss (rated as 50 percent disabling); pes planum (rated as 30 percent disabling); degenerative arthritis of the lumbar spine (rated as 20 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and degenerative arthritis in each knee with shin splints  (each separately rated as 10 percent disabling).  The Veteran's combined schedular rating is 80 percent from April 2, 2015.

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation. 

On the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he indicated that he had worked as a car salesman from April 1993 to September 2015.  His gross salary between 2011 and 2015 ranged between $21,527 and $31,244 and he reported leaving this employment at the end of September 2015 due to his disabilities.  The Veteran also indicated that he had completed four years of high school.  The evidence of record shows that the Veteran has also completed some coursework at the university level towards a bachelor's degree.  Also, he is noted to have prior work experience in milk routing and meat cutting.  See a September 1969 VA Form 21E-1990.  

At an October 2014, VA audio examination, the Veteran reported that he was unable to understand telephone conversations, could not understand other people unless talking face to face, and could not understand conversation in noise or in crowds.  He averred that this adversely effected his employment as an auto salesman.  Following the physical examination, the examiner noted that the Veteran's hearing thresholds was poorer and word recognition had dropped.  The examiner opined the Veteran's poorer hearing thresholds combined with the decrease in word recognition were causing him increasing difficulty at his work and his personal life.

At another VA examination in November 2015 for bilateral hearing loss and tinnitus, the Veteran reported that his hearing loss resulted in an inability to understand speech in crowds or on the phone, or while listening to music or at church.  He reported that he had quit working in car sales as he could not understand customers' conversation and his; hearing loss was getting worse.

In November 2015, the Veteran was provided a VA examination related to his foot disability.  The Veteran reported that he had worked for 22 years selling cars.  Before that, he worked on his feet from the time he was discharged until he started selling cars.  The examiner noted that automobile sales involves a significant amount of walking and standing on hard surfaces and the Veteran could not walk more than 100 feet, or stand for more than a few minutes on hard surfaces without having to stop and rest.  During the physical examination, the Veteran reported a constant dull ache in bilateral feet and that he cannot stand for more than a few minutes without experiencing increased pain.  The examiner noted excess fatigability, incoordination, pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing and lack of endurance in both feet.  The examiner further noted that these limitations meant that the Veteran could not keep up with the younger salesman because he is unable walk more than 100 feet on hard surfaces or stand for more than a few minutes on hard surfaces.

In December 2015 a private audiologist provided an opinion regarding the effect of the Veteran's hearing loss and tinnitus on his occupational functioning.  The audiologist noted that the Veteran reported a constant lawnmower sound in his ears that sometimes sounds like a "thousand crickets."  This noise interfered with his hearing.  The Veteran also noted a great deal of difficulty talking on the phone due to the tinnitus and hearing loss.  The audiologist opined the severe bilateral hearing loss and tinnitus rendered the Veteran unemployable.  She noted that the Veteran's hearing loss and tinnitus would prevent verbal communication in person and over the phone, even with the use of amplification and adaptation.  His service-connected conditions would also pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The examiner concluded that the Veteran's hearing loss would significantly impair his ability in most job assignments with or without adaptation or amplification

The probative evidence of record supports the Veteran's claim for a TDIU.  Competent medical evidence from the VA and private clinicians support the Veteran's assertions with regard to the impact of the Veteran's service-connected disabilities on his employability.  The VA examiners reviewed the Veteran's claims file, medical history, conducted an examination of the Veteran, and supported their conclusions with sufficient rationale.  The private audiologist also completed an examination and disability benefits questionnaire.  The Board has no reason to doubt the veracity of the clinicians' findings.

In consideration of the Veteran's education and prior work history, as well as the opinions discussed, the Board resolves all doubt in his favor to find that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


